LEIBSON, Justice,
dissenting.
Respectfully, I dissent.
As stated in my Concurring Opinion in Bowen v. Comm., Ex Rel. Stidham, Ky., 887 S.W.2d 350 (to be rendered 10/27/94), I believe Section 103 of the Kentucky Constitution, and the statutes relating to the giving of bond by constitutional officers, while mandatory, should be interpreted using a standard of reasonable compliance, depending on the circumstances in each case.
Here the trial court dismissed the action seeking ouster of Breathitt County Judge Executive Nim Henson. The facts as found by the trial court in his order of dismissal are:
1) Nim Henson’s duties as County Judge Executive officially commenced on January 3, 1994.
2) Due to inclement weather, the Breathitt County offices were closed until January 7, 1994.
3) On January 7, 1994, Henson filed his performance bond with the Breathitt County clerk.
4) Henson is a Republican, and the Commonwealth Attorney who seeks his ouster is the president of the local Democratic Party (the outgoing administration).
The trial court asks:
“[H]ow can a newly-elected judge, replacing an incumbent, get the lame duck administration to pay the premiums prior to his taking office? ... Alternatively, if the new administration must approve the payment of premiums, how can the first meeting be held without the county judge presiding? If the county judge is presiding, he has entered upon his duties, and the statute is automatically violated.”
In dismissing the petition for ouster, the trial court cited George v. ABC Bd., Ky.App., 421 S.W.2d 569 (1967): “a statute must not be interpreted so as to bring about an absurd or unreasonable result.” Likewise the Kentucky Constitution should not be so interpreted.
Given the circumstances of this case, Henson should be held to have reasonably complied with the Constitution and the statutes. We should affirm the decision of the trial court dismissing the complaint seeking his ouster.
LAMBERT, J., joins.